Citation Nr: 1719537	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability for the period prior to December 8, 2009.

2.  Entitlement to a total disability evaluation based on individual unemployability for the period beginning March 1, 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to February 1985.  These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a September 2010 rating decision, the RO assigned a temporary 100 percent evaluation for organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, from December 8, 2009, to February 28, 2010.  Because the Veteran contends that a total disability evaluation based on individual unemployability (TDIU) is warranted due to his service-connected heart disease, this period is not on appeal as the Veteran has been granted a 100 percent rating during this time.  38 C.F.R. § 4.14.

The Veteran testified at a September 2013 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  The Board previously remanded these matters in June 2014 and July 2016.  They have now returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period prior to December 8, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the period beginning March 1, 2010, the Veteran's service-connected organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker, preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU beginning March 1, 2010 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his organic heart disease with hypertension and atrial fibrillation, postoperative permanent pacemaker (organic heart disease).  VA will grant a TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

For the period beginning March 1, 2010, the Veteran meets the schedular criteria for an award of TDIU based on the assignment of a 60 percent rating for his organic heart disease.  See 38 C.F.R. § 4.16(a).  With regard to his employment history, the record establishes that the Veteran was last employed in 2006 as a part-time driver for a rental car agency.  Prior to this position, he worked as a veterans claims specialist and an airline pilot.

After reviewing the claims file, the Board finds an approximate balance of positive and negative evidence with regard to entitlement to a TDIU for the period beginning March 1, 2010.  A September 2014 VA medical examination found the Veteran's organic heart disease affected his ability to do physical work but did not preclude him from doing sedentary work.  In a May 2015 statement, the Veteran reported that he was precluded from sedentary work as well because the medications prescribed for his organic heart disease cause him to fall asleep throughout the day (hypersomnia).  A July 2016 VA medical opinion addressed this claim by the Veteran and found that side effects from his heart and blood pressure medications - including Terazosin and Carvedilol - "would not cause him to fall asleep unexpectedly during the day."  Instead, the opinion provider stated the hypersomnia was probably caused by his sleep apnea.

In contrast, a private physician who has treated the Veteran since 1998 wrote in a November 2016 letter that the Veteran's heart medications "cause him to be somnolent and have fatigue."  Furthermore, the Veteran submitted prescription information for  Terazosin and Carvedilol that indicated fatigue, drowsiness, and tiredness may occur when taking these medications.

Considering this evidence as a whole, the Board finds that Veteran is unable to do physical work in the period beginning March 1, 2010.  The Board also finds that the evidence is in equipoise with regard to whether the Veteran is capable of performing sedentary work; the benefit of the doubt is accordingly given to the Veteran, and the Board finds the Veteran is precluded from sedentary work because of his organic heart disease for the period beginning March 1, 2010.  Thus, the Board concludes that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disability and should be rated totally disabled for the period beginning March 1, 2010.

As a final note, the Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to TDIU for the period beginning March 1, 2010 is granted. 


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to a TDIU prior to December 8, 2009.  The November 2016 private physician letter stated that "Medications required for [the Veteran's] heart failure cause him to be somnolent and have fatigue" but did not offer a specific period to which this statement applies.  The Veteran underwent surgery in - and his condition significantly worsened after - December 2009.  Prior to December 8, 2009, the VA medical center records show that Veteran was on at least one medication, Terazosin, that lists fatigue and drowsiness as potential side effects.  Thus, a VA medical opinion is necessary to address the effects of the Veteran's organic heart disease and his medications on his ability to maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion regarding the Veteran's ability to obtain or sustain substantially gainful employment for the period prior to December 8, 2009.  The claims file should be made available and reviewed by the opinion provider. The opinion provider is asked to

a)  Identify the medications prescribed prior to December 8, 2009, for the Veteran's organic heart disease with hypertension and atrial fibrillation and describe any functional impairment caused by these medications. 

b)  Describe the effects of the Veteran's service-connected organic heart disease with hypertension and atrial fibrillation on his ability to perform physical or sedentary work prior to December 8, 2009.

The opinion provider must provide rationale for all findings in the medical opinion.  If the opinion provider cannot respond to the inquiry without resort to speculation, the opinion provider should so state and explain why it is not feasible.  If the opinion provider finds that an examination is necessary to supply the opinion, an appropriate examination should be scheduled.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


